Citation Nr: 0701733	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an initial increased disability rating for 
bilateral sensorineural hearing loss, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1941 to 
June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO denied the issue of 
entitlement to service connection for a back disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Service Connection For A Back Disability

The veteran contends that he injured his back twice during 
his active military duty and that those injuries caused him 
to develop his current back disability.  See, e.g., September 
2006 hearing transcript (T.) at 4-11, 13-14, 18.  
Specifically, he maintains that the first injury occurred 
during basic training exercises and that the second injury 
took place in Okinawa approximately two months prior to 
discharge (in April 1945) while engaged in combat when the 
door to a burial vault or tomb became dislodged and landed on 
his back due to enemy mortar fire.  See, e.g., T. at 2-6.  In 
a June 2004 statement, the veteran's wife explained that, 
upon the veteran's return home from military duty, he had 
informed her of the injury that he sustained to his back 
during basic training, and that he repeatedly complained of 
back pain through the years.  

Service personnel records indicate that the veteran's 
military responsibilities as a manual high speed radio 
operator involved receiving and sending coded radio messages 
in the field under combat conditions and that he did serve in 
the Pacific-Asiatic Theater.  Further, available service 
medical records reflect an approximately one-week 
hospitalization for treatment for moderately severe acute 
myositis of the bilateral lumbosacral muscles in November 
1941.  According to the hospitalization records, the veteran 
complained of back pains in approximately the center region 
of his lumbar spine that had begun earlier that afternoon 
during drills.  In addition, he described left-sided pains 
for the past four days.  A June 1945 separation examination 
did not note any musculoskeletal defects, including for the 
back.  

While a few service medical records have been obtained for 
the veteran's period of service, a November 2004 document 
contained in the claims file indicates that his case is 
"fire-related," and that "there are no S[ervice ]M[edical 
]R[ecord]s, S[urgeon ]G[enerals ]O[ffice']s or separation 
document[s]."  In a July 2004 letter, the RO informed the 
veteran of the possibility of submitting alternative sources 
of information in support of his claim in view of the 
apparent unavailability of some of his service medical 
records.  More specifically, the RO notified the veteran of 
his opportunity to submit (buddy) statements from persons who 
knew him during service and are familiar with any pertinent 
disability that he had while on active duty; records and 
statements from service medical personnel (including nurses, 
corpsmen, medics, etc.); employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians of treatment since military service; pharmacy 
prescription records; and insurance examination reports.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E at 27.  See also Washington 
v. Nicholson, 19 Vet. App. 362, 370 (2005) (VA is responsible 
for adequately advising an appellant of the alternative forms 
of information and evidence that he or she may use to 
establish a claim).  

The veteran did not respond to the RO's July 2004 letter.  
However, in the notice of disagreement that was submitted by 
him in May 2005, and in a statement that was subsequently 
received at the RO in December 2005, the veteran specifically 
stated that he has no further information or evidence to 
submit.  Consequently, the Board concludes that no further 
development with respect to the apparently unavailable 
additional service medical records is warranted because such 
additional efforts to obtain the records would be futile.  

Nevertheless, the Board still finds that a remand of the 
veteran's back claim is warranted to comply with the duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. § 5103A(d) (West 2002) & 38 C.F.R. 
§ 3.159(c)(4) (2006) (which notes that VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim).  

In March 2005, a VA back examination was conducted.  With 
respect to the veteran's current back disability, the VA 
examiner expressed the opinion that the diagnosed 
degenerative disc disease of the veteran's lumbar sacral 
spine "is not related to [the] myositis [for which he was 
treated] during military service but it is rather age-related 
as no need for treatment for low back pain apparently 
occurred until much later in life."  

In a September 2005 letter from the veteran's private 
treating physician, however, it was indicated to the contrary 
that "there is [a] definite connection between the 
degenerative disc disease [that] he has today and the pain 
[that] he is getting today with his service-related injury 
since the [veteran] has pain and has had pain from the time 
of his 1941 [in-service back] problem."  

In view of these conflicting medical opinions, the Board 
finds that a remand is required in order to conduct an 
additional VA examination by an orthopedic specialist who 
will provide an opinion concerning the etiology of the 
veteran's current back disability.  

Additionally, a remand is required to make an additional 
request for copies of all treatment received by the veteran 
at the Albuquerque VA Medical Center from 1993 to 1998.  
While the veteran reports that he received treatment at that 
facility for his back from 1993 to 2000, records have been 
obtained and associated with the claims file only for the 
period of 1998 to 2001.  

Initial Increased Rating For Service-Connected Bilateral 
Sensorineural Hearing Loss

By a February 2005 rating action, the RO granted service 
connection for bilateral sensorineural hearing loss and 
awarded a compensable evaluation of 30 percent, effective 
from July 2004.  In a statement received at the RO in August 
2005, the veteran, in pertinent part, made reference to his 
"claim for worsen[ing] hearing loss."  The Board construes 
this statement as constituting a timely filed notice of 
disagreement with the 30 percent initial rating assigned for 
the veteran's service-connected hearing loss.  Because a 
Statement of the Case (SOC) has not been provided to the 
veteran and his representative with respect to this appeal 
issue, a remand is required.  See Manlincon v. West, 12 Vet. 
App. 328 (1999).  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following action:

1.  The AOJ should obtain records for all 
treatment received by the veteran at the 
Albuquerque VA Medical Center from 1993 to 
1998.  In addition, the RO should obtain 
copies for all treatment received at the 
Brooklyn VA Medical Center from April 2005 
to the present.  

2.  After these records have been 
obtained, the AOJ should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination by an orthopedic specialist to 
determine the nature, extent, and etiology 
of his current back disability.  The 
claims folder must be made available to 
the examiner for review as part of the 
examination process.  All indicated tests, 
including X-rays, should be conducted.  

With respect to any diagnosed back 
disability, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
back disability is etiologically related 
to his active military duty, including the 
hospitalization in November 1941 for 
myositis of the bilateral lumbosacral 
muscles, and the reported in-service 
injury involving being struck by a burial 
vault or tomb door during combat in 
approximately April 1945.  A rationale 
should be provided for the opinion 
expressed, including addressing and 
commenting upon any other favorable or 
unfavorable medical opinions already of 
record (March 2005 VA examination report; 
September 2005 letter from treating 
private physician).  

3.  Thereafter, the AOJ should re-
adjudicate the issue of entitlement to 
service connection for a back disability.  
As part of the readjudication, the AOJ 
should address 38 U.S.C. § 1154 with 
respect to the veteran's allegation of 
having injured his back, at least in part, 
during a combat situation.  If the 
decision remains adverse to the veteran, 
he should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal, as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

4.  In addition, the AOJ should furnish 
the veteran an SOC regarding the issue of 
entitlement to an initial disability 
rating greater than 30 percent for his 
service-connected sensorineural bilateral 
hearing loss.  The AOJ should also inform 
the veteran of the requirements necessary 
to perfect an appeal.  38 C.F.R. § 19.26 
(2006).  If, and only if, the veteran 
perfects his appeal by timely submitting a 
substantive appeal, this issue should be 
returned to the Board for further 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



